DETAILED ACTION
Re Application number 16/957474, This action responds to the amended claims dated 06/27/2022
At this point, claims 1-3, 5, 7, 9-11, 13, and 15 have been amended.  New claims 18-19 have been added.  Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims, dated 06/27/2022; in view of the amendments, the following issues remain:
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1 and 9, language: “information indicating a threshold and a storage area in association with each of the plurality of pieces of representative data determines, for each piece of representative data, whether the evaluation value of the target data with reference to the representative data satisfies a predetermined relationship with the threshold related to the representative data, and stores the target data in the storage area related to the representative data when the evaluation value of the target data with reference to the representative data satisfies the predetermined relationship with the threshold related to the representative data; and update unit that updates the threshold related to the representative data, based on a total size of data stored in the storage area related to the representative data, a total count of pieces of data stored in the storage area related to the representative data, or a free space of the storage area related to the representative data.” (e.g. claim 1, lines 4-10).  The limitation “in association with each of the plurality of pieces of representative data” is still ambiguous, because 1) it is unclear whether it modifies both “a threshold” and “a storage area”, or just “a storage area”, and 2) it is unclear whether a single threshold and a single storage area can be in association with all of the pieces of representative data, or whether each piece of representative data is associated with a respective threshold and/or storage area.  Similarly, subsequent instances of “the threshold” and “the storage area” related to “the representative data” do not have clear antecedent basis, as it is unclear whether they refer to a respective one of a plurality of thresholds/storage areas/representative data pieces, or whether they refer to the all of them as a whole.  If, for example, there are a plurality of thresholds/storage areas/representative data, then Applicant is respectfully requested to clarify when a respective one of them is being referred to;
Re claims 2 and 10:
language “updates the threshold […] in such a way as to decrease the probability that the threshold related to the representative data and the evaluation value […] satisfy the predetermined relationship” (e.g. claim 2, lines 2-5).  This limitation is indefinite, as it is unclear whether the probability refers to the probability for one individual piece of representative data, or the total probability for all the respective pieces of representative data;
language “when a volume of data stored in the storage area related to the representative data is increased” (e.g. claim 2, lines 5-6).  This limitation is indefinite, for 2 reasons.  First, it is unclear whether it refers to 1) updating the threshold, or 2) decreasing the probability.  Second, it is unclear whether this means that the amount of representative data is increased, or merely the amount of data stored in the storage, and the storage happens to store the representative data.
Re claims 2-8 and 10-19, the claims are rejected as being dependent upon one of claims 1 and 9 above, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being obvious over Tamano (US 2014/0012887 A1) in view of Liu (US 2017/0185637 A1).
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Re claim 1, Tamano discloses the following:
An information processing apparatus comprising: evaluation unit that acquires target data (Fig. 3; ¶ 104-108).  The placement determination unit (evaluation unit) acquires a target file;
and computes, for the acquired target data, an evaluation value with reference to each of a plurality of pieces of representative data (Fig. 19, S150-151; ¶ 171-174).  The placement determination unit targets each piece of data that has already been stored in the distributed file system (each of a plurality of pieces of representative data), and calculates similarity degrees and/or degrees of association (evaluation value) based on how similar the existing data is to the target data;
allocation unit that acquires management information indicating a threshold Fig. 19, steps S150-S152; ¶ 204-209).  The rack placement unit (allocation unit) uses similarity threshold information to compare the degree of similarity of representative data to existing data; accordingly, the rack placement unit at some point must acquire the threshold information in order to use it;
and a storage area in association with each of the plurality of pieces of representative data (Fig. 19, step S180).  A placement destination (and corresponding allocation) is based on a combination of degree of similarity and degree of association with the respective existing pieces of data (representative data); accordingly, the placement destinations (storage area) are associated with the respective similar/relevant data;
determines, for each piece of representative data, whether the evaluation value of the target data with reference to the representative data satisfies a predetermined relationship with the threshold related to the representative data, and (Fig. 19; ¶ 205-207).  A determination is made for each existing piece of data (representative data) whether it should be considered similar/relevant based on how it compares to a similarity threshold; 
stores the target data in the storage area related to the representative data when the evaluation value of the target data with reference to the representative data satisfies the predetermined relationship with the threshold related to the representative data; and (¶ 189-190).  After the determination has been made (the representative data satisfies the predetermined relationship with the threshold), the data is written to the determined location;
the threshold related to the representative data (¶ 205-207).  The thresholds are compared to the existing data (representative data), so they are related to them.

Tamano discloses thresholds related to representative data, wherein the relationships include size/count/free space associated with data, as noted above.  Tamano further discloses updating the amount of data stored in the respective destinations, which would update the relationship between the threshold and the various selection metrics; however, Tamano does not explicitly disclose updating the threshold itself.

Liu discloses an update unit that updates, based on a total size of data stored in the storage area related to the representative data, or a free space of the storage area related to the representative data, the threshold related to the representative data (Fig. 6).  When the number of entries of a target node (total size of data stored in the storage area) related to the representative data exceed the threshold, the default threshold value can be updated using the determined adjustment value.  Furthermore, when the number of entries does not exceed the threshold value (meaning there is some free space on the storage area related to the representative data), the adjustment value can be updated; accordingly, the threshold (including the adjustment value) is updated.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the threshold of Tamano to allow it to be updated, as in Liu, because it would be applying a known technique to improve a similar apparatus in the same way.  Tamano discloses a method of storing data based on comparing a degree of similarity to a threshold.  Liu also discloses comparing a degree of similarity to a threshold, which has been improved in a similar way to the claimed invention, to allow the threshold to be updated.  It would have been obvious to modify the threshold of Tamano to be updated, as in Liu, because it would yield the predictable improvement of allowing for the storage determination process to be adjusted as desired by increasing or decreasing the relevant thresholds.

Re claim 2, Tamano and Liu discloses the apparatus of claim 1, and Tamano further discloses [operating] the threshold related to the representative data in such a way as to decrease probability that the threshold related to the representative data and the evaluation value of the target data with reference to the representative data satisfy the predetermined relationship, when a volume of data stored in the storage area related to the representative data is increased (¶ 183 and 265).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the update unit updates the threshold, and the threshold operates in such a way as to cause a probability of the predetermined relationship being satisfied to decrease as more data is stored in a storage area.  The thresholds operate such as the amount of data stored in a given rank (storage area related to the representative data) is increased, the probability that that rank is selected (satisfying the predetermined relationship) is decreased.

 Liu further discloses that the update unit updates the threshold related to the representative data in such a way [that it operates] (Fig. 6).  The thresholds can be adjusted.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Tamano and Liu, for the reasons noted in claim 1 above.

Re claim 4, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that the evaluation value of the target data with reference to the representative data represents a degree of similarity between the representative data and the target data, and the predetermined relationship includes that the evaluation value of the target data with reference to the representative data is equal to or more than the threshold related to the representative data (¶ 205).  The evaluation value is the comparison of the similarity to the threshold value.

Re claim 5, Tamano and Liu disclose the apparatus of claim 4, and Liu further discloses that the update unit increases the threshold related to the representative data based on a total count of pieces of data stored in the storage area related to the representative data, increases the threshold related to the representative data based on the total size of data stored in the storage area related to the representative data, or increases the threshold related to the representative data based on the free space of the storage area related to the representative data (Fig. 6).  The determination/updating of the threshold value/adjustment value (threshold) is based on whether a number of entries of target node exceed an entry threshold value (total count of pieces/total size/amount of free space) (Fig. 6, S56).  While it is not explicitly disclosed whether the adjustment is increased or decreased, it would be an obvious to try increasing, as it would be choosing from a finite number of identified, predictable solutions (increasing or decreasing) with reasonable expectations of success (increasing the threshold would increase the degree of similarity necessary to satisfy the relationship, while decreasing would do the opposite).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Tamano and Liu, for the reasons noted in claim 1 above.

Re claim 6, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that the evaluation value of the target data with reference to representative data represents a distance between the representative data and the target data, and the predetermined relationship includes that the evaluation value of the target data with reference to the representative data is equal to or less than the threshold related to the representative data (¶ 177).  The evaluation value is equal to the distance between a vector of the object data (target data) and the other data (representative data).

Re claim 7, Tamano and Liu disclose the apparatus of claim 6, and Liu further discloses that the update unit decreases the threshold related to the representative data based on a total count of pieces of data stored in the storage area related to the representative data, decreases the threshold related to the representative data based on the total size of data stored in the storage area related to the representative data, or decreases the threshold related to the representative data based on the free space of the storage area related to the representative data (Fig. 6).  The determination/updating of the threshold value/adjustment value (threshold) is based on whether a number of entries of target node exceed an entry threshold value (total count of pieces/total size/amount of free space) (Fig. 6, S56).  While it is not explicitly disclosed whether the adjustment is increased or decreased, it would be an obvious to try decreasing, as it would be choosing from a finite number of identified, predictable solutions (increasing or decreasing) with reasonable expectations of success (increasing the threshold would increase the degree of similarity necessary to satisfy the relationship, while decreasing would do the opposite).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Tamano and Liu, for the reasons noted in claim 1 above.

Re claim 8, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that each of the storage areas includes a storage server configuring a storage system, the evaluation unit receives, from another apparatus, a request to store the target data in the storage system, and acquires the target data indicated by the request, and the allocation unit transmits the target data to the storage server used to store the target data (¶ 6).  The respective storage areas are storage racks (storage servers); when target data is to be stored in a rack, a request to store the data is transmitted to the selected rack.

	Re claims 9-16, Tamano and Liu disclose the apparatuses of claims 1-8 above, respectively; accordingly, they also disclose methods implemented by those apparatuses, as in claims 9-16, respectively (see Tamano, claim 9).

	Re claim 17, Tamano and Liu disclose the method of claim 9; accordingly, it also discloses a computer-readable storage medium storing a program for executing that method, as in claim 17 (see Tamano, claim 10).

	Re claim 18, Tamano and Liu disclose the apparatus of claim 1, and Liu further discloses that the update unit updates the threshold related to the representative data based on a total count of pieces of data stored in the storage area related to the representative data (Fig. 6).  The threshold is updated based on a number of entries in a target node (total count of pieces of data stored in the storage area related to the representative data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Tamano and Liu, for the reasons noted in claim 1 above.

Re claim 19, Tamano and Liu disclose the apparatus of claim 18 above; accordingly, they also disclose a method implemented by that apparatus, as in claim 19 (see Tamano, claim 9).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Tamano in view of Liu, further in view of Li et al (US 2009/0204636 A1).

Re claim 3, Tamano and Liu disclose the apparatus of claim 1, and but do not specifically disclose adding the target data to the management information as new representative data if none of the evaluation values satisfied the relationship.

 Li discloses that the allocation unit adds the target data to the management information as new representative data when it is determined for all pieces of representative data that the evaluation value does not satisfy the predetermined relationship with the threshold related to the representative data (¶ 51).  The de-duplication compares a data object (target data) to existing data objects in a de-duplicated storage (representative data) and checks to see if the object is within a threshold degree of similarity to any of the existing data objects; if not, then the data is added as a new data object (new representative data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data similarity system of Tamano (combined with Liu) to use de-duplication, and add target data as new data if it is not within a threshold of matching existing data, as in Li, because it would be applying a known technique to improve a similar apparatus in the same way.  Tamano (combined with Liu) discloses a technique of comparing target data to existing data to locate similar data.  Li also discloses comparing target data to existing data to locate similar data, which has been improved in a similar way to the claimed invention, to add the data as new data if it is not sufficiently similar to any existing data.  It would have been obvious to integrate the procedure for adding new data as a new entry if it is not similar to existing data from Li into the data comparison of Tamano (combined with Liu), because it would ensure that data that is unrelated to existing data will be stored separately, thus creating a new piece of representative data to compare future target data to.



ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-19 dated 06/27/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Re claims 1-3, 5, 7, 9-11, 13, and 15, Applicant argues that the amendments render the claims definite, and are thus sufficient to overcome Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, and is deemed persuasive with regards to claims 3, 7, 11, 13, and 15.  However, it is not deemed persuasive with regards to claims 1-2 and 9-10.  Applicant is directed to Examiner’s rejection under 35 USC § 112(b) for claims 1-2 and 9-10 above.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 1, 9, and 17, Applicant argues that Tamano and Liu fail to disclose that updating the threshold based on a total size of data stored in the storage area and related to the representative data, or a free space of the storage area related to the representative data.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Liu discloses that when the number of entries of a target node (total size of data stored in the storage area) related to the representative data exceed the threshold, the default threshold value can be updated using the determined adjustment value.  Furthermore, when the number of entries does not exceed the threshold value (meaning there is some free space on the storage area related to the representative data), the adjustment value can be updated; accordingly, the threshold (including the adjustment value) is updated (Fig. 6).
Re claims 2-8 and 10-17 Applicant argues that the claims are allowable by virtue of their dependence on claims 1 or 9, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1 and 9.
Re new claims 18-19, Applicant is directed to Examiner’s rejections above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/27/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-19 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132